Exhibit 10.7

Award Statement

(U.S. Participants)

Restricted Stock Units

Granted Pursuant to

DANAHER CORPORATION 1998 STOCK OPTION PLAN

1) Grant of Restricted Stock Units. This Award Statement summarizes certain
terms and conditions applicable to the award of restricted stock units (“RSUs”)
granted pursuant to the Danaher Corporation 1998 Stock Option Plan (as amended
and restated including any successor thereto) (the “Plan”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Statement, the terms and conditions of the Plan will
prevail. Unless otherwise defined herein, the terms defined in the Plan have the
same defined meanings in this Award Statement. The recipient of RSUs is referred
to as the “Participant.” Danaher Corporation is referred to as “Danaher” or the
“Company.”

2) Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Award
Statement or in the Plan, RSUs awarded to a Participant will not vest until the
Participant (i) satisfies the performance-based vesting criteria (“Performance
Objective”) applicable to such RSUs, and (ii) continues to be actively employed
or in a service-providing relationship with the Company or an Eligible
Subsidiary for the periods required to satisfy the time-based vesting criteria
(“Time-Based Vesting Criteria”) applicable to such RSUs. The Performance
Objective and Time-Based Vesting Criteria applicable to an RSU are collectively
referred to as the “Vesting Conditions,” and the earliest date upon which all
Vesting Conditions are satisfied is referred to as the “Vesting Date.” The
Vesting Conditions for an RSU award received by a Participant will be
established by the Compensation Committee and reflected in the account
maintained for the Participant by Fidelity as administrator of the RSU awards.

(b) Performance Objective. The Compensation Committee will determine whether the
Performance Objective applicable to an RSU award has been met, and such
determination will be final and conclusive. Until the Compensation Committee has
made such a determination, the Performance Objective may not be considered to
have been satisfied. Notwithstanding any determination by the Compensation
Committee that the Performance Objective has been attained with respect to
particular RSUs, such RSUs will not be considered to have vested unless and
until the Participant has satisfied the Time-Based Vesting Criteria applicable
to such RSUs.

(c) Age 65. Notwithstanding the foregoing, the Time-Based Vesting Criteria
applicable to all RSUs held by a Participant shall be deemed 100% satisfied upon
the Participant’s attainment of age 65; provided that such RSU’s shall remain
subject to any applicable Performance Objective that remain unsatisfied as of
such date.



--------------------------------------------------------------------------------

(d) Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will not be converted into a Share or issued to the Participant. Instead, the
Fractional Portion will remain unconverted until the final Vesting Date for the
RSUs; provided, however, if the Participant vests in a subsequent Fractional
Portion prior to the final Vesting Date for the RSUs and such Fractional Portion
taken together with a previous Fractional Portion accrued by the Participant
under this Award would equal or exceed a whole Share, then such Fractional
Portions will be converted into one Share; provided, further, that following
such conversion, any remaining Fractional Portion will remain unconverted. Upon
the final Vesting Date, the value of any remaining Fractional Portion(s) will be
taken together to pay out a whole Share at the same time as the conversion of
the remaining RSUs and issuance of Shares.

3) Form and Timing of Payment. Unless and until the RSUs vest, the Participant
will have no right to payment of any such RSUs. Prior to actual payment of any
unvested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Subject to the
other terms of the Plan and this Award Statement, any RSUs that vest in
accordance with Section 2 will be paid to the Participant in whole Shares, on,
or as soon as practicable after, the Vesting Date, but in any event, within the
period ending on the later to occur of the date that is 2 1/2 months from the
end of (i) the Participant’s tax year that includes the applicable Vesting Date,
or (ii) the Company’s tax year that includes the applicable Vesting Date (which
payment schedule is intended to comply with the “short-term deferral” exemption
from the application of Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”)).

4) Termination. In the event the Participant’s active employment or other
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than Retirement (as defined in the Plan)) prior
to the satisfaction of the Vesting Conditions applicable to the Participant’s
RSUs, all such RSUs will be automatically forfeited by the Participant as of the
date of termination. Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives will have any rights or
interests in any RSUs that are so forfeited. In the event the Participant’s
active employment or other service-providing relationship with the Company or an
Eligible Subsidiary terminates by reason of the Participant’s Retirement, the
Participant’s unvested RSUs will remain outstanding and shall continue to vest
(as to both the Performance Objective and Time-Based Vesting criteria, as
applicable) for a period of 5 years following the date of the Participant’s
Retirement.

5) Tax Withholding Obligations. Each RSU has a value equal to the Fair Market
Value of a Share on the Vesting Date. To meet the obligations of the Company
and/or the Participant’s actual employer (the “Employer”) with respect to any
and all income tax (including Federal, state and local taxes), social insurance
contributions, payroll tax, or other tax-related withholding (“Tax-Related
Items”) in connection with any aspect of the RSUs, including the grant of the
RSUs, the vesting of the RSUs, the conversion of the RSUs into Shares, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends, the Company will withhold a number of whole Shares otherwise
deliverable to the Participant having a Fair Market Value equal to the amount of
Tax-Related Items that the Company determines it or the Employer is required to
withhold under applicable tax laws with respect to the RSUs (with such
withholding obligation determined based on any applicable minimum statutory
withholding rates). The Company and/or the Employer may also



--------------------------------------------------------------------------------

in lieu of or in addition to the foregoing, in its sole discretion, (i) require
the Participant to pay Tax-Related Items in cash or with a cashier’s check or
certified check, (ii) withhold the Tax-Related Items from the Participant’s
salary or wages, (iii) sell or arrange for the sale of Shares to be issued on
the vesting of the RSUs to satisfy the withholding obligation for Tax-Related
Items, (iv) allow the Participant to sell Shares to be issued on the vesting of
the RSUs pursuant to a 10b5-1 trading plan (or other appropriate method of
complying with the Company’s insider trading restrictions) to satisfy the
withholding obligation for Tax-Related Items, and/or (v) allow the Participant
to surrender shares of Common Stock of the Company which either have been owned
by the Participant for more than six (6) months as of the date of surrender or
were not acquired, directly or indirectly, from the Company, and which have a
Fair Market Value on the date of surrender equal to the Tax-Related Items
required to be withheld. In no event will the Company and/or Employer withhold
more than the minimum amount of Tax Related Items required by law, nor shall any
Participant have the right to require the Company and/or Employer to withhold
more than such amount.

6) No Employment Contract. Nothing in the Plan or this Award Statement
constitutes an employment contract between the Company and the Participant and
this Award Statement will not confer upon the Participant any right to
continuation of employment with the Company or any of its Subsidiaries, nor will
this Award Statement interfere in any way with the Company’s or any of its
Subsidiaries’ right to terminate the Participant’s employment or other
service-providing relationship at any time, with or without cause (subject to
any employment agreement a Participant may otherwise have with the Company or a
Subsidiary thereof).

7) No Compensation Deferrals. Neither the Plan nor this Award Statement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Award Statement to ensure that
no RSUs become subject to the requirements of Section 409A, provided however
that the Company makes no representation that the RSUs are not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
the RSUs.

8) Board Authority. The Board and/or Compensation Committee will have the power
to interpret this Award Statement and to adopt such rules for the
administration, interpretation and application of the Award Statement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested). All
actions taken and all interpretations and determinations made by the Board
and/or Compensation Committee in good faith will be final and binding upon
Participant, the Company and all other interested persons. No member of the
Board and/or Compensation Committee or its Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Award Statement.

9) Headings, Severability and Governing Law. The headings of the Sections of
this Award Statement are provided for convenience only and are not to serve as a
basis for interpretation or construction, and will not constitute a part, of
this Award Statement. In the event that any provision in this Award Statement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Statement. This Award Statement is
governed by, and subject to, the laws of the State of Delaware, without resort
to the conflict of laws principles thereof.